Motion by respondent to vacate and set aside the order of this court dated July 6,1976, which disbarred him from the practice of law, to permit him to answer the petition and to refer the matter to a Referee to hear and report, or in the alternative, to reinstate him to the Bar of the State of New York. Motion denied, without prejudice to renewal upon subsequent proof of respondent’s further submission to psychiatric care and recovery from his adverse condition of mental health. Hopkins, J. P., Martuscello, Latham, Rabin and Gulotta, JJ., concur.